Citation Nr: 1032122	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-29 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 30, 2003 for the 
grant of service connection for lumbosacral strain with arthritis 
and osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1969, to include combat service in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
January 2008 rating decision by the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  
Thereafter, jurisdiction of the case was transferred to the RO in 
Philadelphia, Pennsylvania.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection 
for a back disability on November 4, 1969.  This claim was denied 
in a May 1970 decision.  The Veteran did not appeal that 
decision.  

2.  The Veteran applied to reopen his claim in December 1990.  
This claim was denied in a May 1991 rating decision.  The Veteran 
did not appeal that decision.

3.  The May 1981 informal claim was before the RO at the time of 
the May 1991 rating decision.

4.  The Veteran applied to reopen his claim in July 2000.  This 
claim was denied in a February 2002 rating decision.  The Veteran 
did not appeal that decision.

5.  The December 1992, January 1994, July 1994, and November 1995 
informal claims were before the RO at the time of the February 
2002 rating decision.

6.  The Veteran most recently applied to reopen his claim on July 
30, 2003.  

7.  There were no pending informal or formal claims for service 
connection for a back disability dated after the February 2002 
rating decision which denied service connection and prior to the 
July 30, 2003, claim to reopen. 

6.  The assignment of an effective date earlier than July 30, 
2003, is precluded by law.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than 
July 30, 2003 for the grant of service connection for lumbosacral 
strain with arthritis and osteoporosis have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At the outset, the Board notes that the issue on appeal has been 
the effective date for the grant of service connection.  The 
Court has held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him with 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture of 
this case.  As there is no possibility that additional evidence 
could substantiate the Veteran's claims, no notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, and as an aside, VCAA notice letters were provided 
to the Veteran in September 2003, before the original 
adjudication of the claim, and again in March 2007 and November 
2007.  The September 2003 and March 2007 letters notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating or 
effective date in March and November 2007 and the Veteran's claim 
was readjudicated in a January 2008 rating decision and a 
September 2008 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The Board concludes that the Veteran 
has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an earlier effective date, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  No VA 
examination is needed for the legal question of the effective 
date of a grant of service connection.  Further, as noted above, 
the conduct of additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Applicable law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2009).

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the law administered by VA.  38 C.F.R. § 
3.151.  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 
12 Vet.  App. 413 (1999).




Analysis

A January 2008 rating decision granted service connection for 
lumbosacral strain with arthritis and osteoporosis and assigned a 
20 percent rating effective July 30, 2003.  The Veteran contends 
that he is entitled to an earlier effective date for the award of 
service connection.

The Board acknowledges that the processing of the Veteran's claim 
has been lengthy.  The Veteran submitted several claims over many 
years seeking the grant of service connection for his back 
disability.  Specifically, a November 1969 claim seeking service 
connection for a back injury was denied in a May 1970 rating 
decision, after the Veteran failed to report to a scheduled VA 
examination.  Subsequently, the Veteran was afforded a VA 
examination in October 1971.  According to a letter dated March 
17, 1972, the Veteran was notified that he was discharged under 
dishonorable conditions, and thus not entitled to benefits from 
the Veterans Administration other than certain excepted insurance 
rights.  The Veteran did not appeal that determination regarding 
the character of discharge.  According to a subsequent January 
1982 Administrative Decision, the Veteran's discharge was 
classified as under Honorable conditions.  The Veteran applied to 
reopen his claim in May 1981 and December 1990.  In May 1991, the 
Newark RO disallowed service connection for lumbosacral strain 
finding that the condition pre-existed service and that there was 
no indication of service aggravation.  The Veteran did not 
perfect an appeal and that decision became final. See 38 U.S.C.A. 
§ 7105(c).  

The Veteran sought to reopen his claim on numerous occasions, 
including in December 1992, July 1994, and November 1995.  Prior 
to the claim leading to the eventual grant of service connection, 
he submitted an application to reopen the claim in July 2000.  
This claim was denied in a February 2002 rating decision.  The 
Veteran did not appeal that decision.

The Veteran most recently applied to reopen his claim in July 
2003.  In a January 2004 decision, the St. Petersburg RO 
determined that new and material evidence sufficient to reopen 
the claim had not been submitted.  The Veteran appealed the 
denial of his claim to the Board.  In an October 2007 decision, 
the Board reopened the Veteran's claim, but remanded the issue of 
entitlement to service connection for a back disability to the 
AMC for additional development.  The AMC granted the Veteran's 
claim for service connection for lumbosacral strain with 
arthritis and osteoporosis on the merits in a January 2008 
decision.  

Because the current effective date of service connection was 
based upon the date his July 2003 application to reopen the claim 
was received, the next question before the Board is whether there 
are any earlier, non-final, applications to reopen the claim upon 
which an earlier effective date of service connection may be 
granted. 

As noted above, the Veteran filed his initial claim seeking 
service connection for a back injury in November 1969 and the 
claim was denied in a May 1970 rating decision, after the Veteran 
failed to report to a scheduled VA examination.  The Veteran 
applied to reopen his claim in May 1981.  The Newark RO responded 
to his application by letter dated June 1981 informing the 
Veteran that entitlement to disability compensation benefits is 
contingent upon discharge from the military service under 
condition other than dishonorable.  The RO did not adjudicate the 
claim on the merits.  In December 1990 the Veteran filed a formal 
application to reopen his claim.  In May 1991, the RO disallowed 
service connection for lumbosacral strain finding that the 
condition pre-existed service and that there was no indication of 
service aggravation.  The Veteran did not perfect an appeal and 
that decision became final. 

In December 1992, January 1994, July 1994, and November 1995, the 
Veteran attempted to reopen his claim.  In correspondence dated 
in January 1993, August 1994, and June 1996, the RO instructed 
the Veteran that in order to reopen his claim he needed to submit 
new and material evidence within one year of the correspondence.  
The Veteran, however, did not respond to the January 1993, August 
1994, and June 1996 letters.

In first addressing whether the May 1981 application to reopen 
may serve as a basis for granting an earlier effective date, the 
Board concludes that it may not serve as a basis for awarding an 
earlier effective date because the May 1981 claim was rendered 
moot by the subsequent adjudication of the October 1990 formal 
application to reopen the claim.  In the May 1991 rating 
decision, the RO determined that the Veteran's lumbosacral strain 
pre-existed service and that there was no indication of service 
aggravation.  The May 1991 rating decision constituted an 
adjudication of the claim, because it addressed the claim in a 
manner sufficient for the Veteran to deduce that the earlier 
claim was adjudicated.

Regarding whether 1992, 1994, or 1995 applications to reopen may 
serve as a basis for granting an earlier effective date, the 
Board concludes that they may not serve as a basis for awarding 
an earlier effective date because the 1992, 1994, and 1995 claims 
were rendered moot by the subsequent adjudication of the July 
2000 informal application to reopen the claim.  In the February 
2002 correspondence, the RO determined that the Veteran had not 
submitted new and material evidence sufficient to reopen his 
claim.  The February 2002 rating decision constituted an 
adjudication of the prior claims, because it addressed the claims 
in a manner sufficient for the Veteran to deduce that the earlier 
claims were adjudicated.  In addition, an October 1996 rating 
decision denied service connection for arthritis.

As held in Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008), a 
subsequent final adjudication of a claim which is identical to a 
pending claim that had not been finally adjudicated terminates 
the pending status of the earlier claim. (so a claimant cannot 
get an earlier effective date prior to the last final 
adjudication absent clear and unmistakable error(CUE)).  The 
later disposition, denying the claim on its merits, also decides 
that the earlier identical claim must fail.  The notice given 
that the later claim has been disallowed informs the Veteran that 
his claim for service connection has failed.  This notice affords 
the Veteran the opportunity for appeal to the Board, and if 
necessary to the Veterans Court and the Federal Circuit Court, so 
that he might demonstrate that his claim for service connection 
should have been sustained.

The record contains no other communication prior to the 
ultimately-successful July 2003 claim to support the award of an 
earlier effective date for service connection for lumbosacral 
strain with arthritis and osteoporosis.

Subsequent to the final unappealed February 2002 rating decision, 
it was not until July 2003, more than one year later, that the 
Veteran submitted a statement again alleging entitlement to 
service connection for a back disability.  Thus, in this case, 
the only date that could serve as a basis for the award of 
service connection is the date of receipt of the Veteran's new 
claim for service connection received on July 30, 2003.  

The Board has also reviewed the evidence to determine whether any 
communication submitted by the Veteran of record subsequent to 
the February 2002 rating decision but prior to July 30, 2003 
indicates an attempt to apply for service connection for 
lumbosacral strain with arthritis and osteoporosis in order to 
entitle the Veteran to an earlier effective date.  With regard to 
this finding the Board notes that the claims file does not 
include any communication of record dated prior to that time that 
can be construed as an informal claim for benefits. 38 C.F.R. § 
3.155(a).

It is true, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, regardless 
of whether those records are physically in the claims file.  See 
Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  Although the 
Veteran's VA treatment records dated in February and May 2003 
indicate a back disability, such records could not provide a 
basis for an earlier effective date for the grant of service 
connection.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition. See Brannon v. West, 12 Vet. App. 32, 
35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(where appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

Moreover, while, under the provisions of 38 C.F.R. § 3.157(b)(1), 
the date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim, the United States Court of 
Appeals for Veterans Claims (Court) has held that this regulation 
only applies to a defined group of claims. See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an increase 
of a service-connected rating where service connection has 
already been established).  VA medical records cannot be accepted 
as informal claims for disabilities where service connection has 
not been established.  Thus, any prior records of VA treatment 
for the Veteran's lumbosacral strain with arthritis and 
osteoporosis cannot constitute a claim for service connection.  
In short, absent demonstrated intent on the part of a claimant to 
apply for VA benefits (not shown here), the VA medical records, 
in and of themselves, cannot constitute a claim for benefits.

The Veteran has argued that entitlement arose earlier than the 
current effective date based on his assertion that his back 
disability was incurred during service.  The Court has 
acknowledged that the effective date based on an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a casual connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated 
differently, based on the facts in this case, an effective date 
earlier than July 30, 2003 is legally precluded.

The Court held that the rule of finality regarding an original 
claim implies that the date of that claim is not to be a factor 
in determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously 
and finally denied claim. See Sears; see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001).  Accordingly, the Veteran is 
not entitled to an effective date back to 1969, the date he 
initially filed a claim for service connection for a back 
disability.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he or she 
has to show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis 
for a free-standing earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006). 

In sum, the presently assigned effective date of July 30, 2003, 
is appropriate and there is no basis for an award of service 
connection for lumbosacral strain with arthritis and osteoporosis 
prior to that date.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54- 56 (1990).


ORDER

An effective date earlier than July 30, 2003 for the grant of 
service connection for lumbosacral strain with arthritis and 
osteoporosis is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


